Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Spinelli on 4/6 and7/2021.

The application has been amended as follows: 
In claim 16, line 4 delete “and configured” and insert therefor -the single heater configured- ; and in line 5 after “to” insert –simultaneously- ; and in that line after “heat” insert –tobacco and- ; and in line 8 after “contain” insert –the-.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-10, 12-14, 16-23 are allowed, with claims 1, 10 and 16 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent 

Claims 1, 10 or 16, specifically wherein the combination of limitations claimed includes: 

Claim 1 recites:


Claim 10:
wherein the heater is in the channel, the pre-vapor formulation reservoir includes an outer housing configured to contain the pre-vapor formulation material, an inner tube of the outer housing defining the channel, and the tobacco is between the heater and an end of the inner tube.

Claim 16:
a single heater coupled to the pre-vapor formulation reservoir, the single heater configured to simultaneously heat tobacco and at least a portion of the pre-vapor formulation material into a vapor and provide the vapor to a first channel; and 
a tobacco housing configured to contain the tobacco and defining at least a portion of the first channel, the tobacco housing overlapping at least a portion of the single heater, the tobacco housing being arranged to receive the vapor.



The closest prior art is Goch (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed 

invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761